     Case: 1:18-cv-04168 Document #: 27 Filed: 12/26/18 Page 1 of 3 PageID #:170



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

EQUAL EMPLOYMENT OPPORTUNITY              )
    COMMISSION,                           )
             Plaintiff,                   )                   Civil Action No. 18-CV-4168
                                          )
      v.                                  )                   Judge Sharon Johnson Coleman
                                          )                   Magistrate Judge Kim
IDEC CORPORATION,                         )
                  Defendant.              )
__________________________________________)

     MOTION OF THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
         FOR CONTINUANCE DUE TO GOVERNMENT SHUTDOWN

       Plaintiff Equal Employment Opportunity Commission (“EEOC”) moves this Court for

a continuance of all scheduled court appearances and all other proceedings in this matter

(including but not limited to filing pleadings, briefs, and other documents with the Court and the

conduct of discovery) due to the partial shutdown of operations of the Federal Government

affecting the EEOC. In support hereof, EEOC states:

1.     EEOC is the Federal Government agency charged by Congress with interpreting,

administering, and enforcing the federal laws prohibiting employment discrimination.

2.     As of the date this motion is filed appropriations for funding Federal Government

operations with respect to the EEOC have lapsed.

3.     As a Federal Government agency, EEOC is subject to the federal Antideficiency Act

which provides in part that an “officer or employee of the United States Government … may

not … involve [the] government in a contract or obligation for the payment of money before an

appropriation is made unless authorized by law….” (31 U.S.C. § 1341(a)(1)(B)) and “… may not

accept voluntary services …or employ personal services exceeding that authorized by law except

for emergencies involving the safety of human life or the protection of property” (31 U.S.C.

§ 1342). Such emergencies “do[ ] not include ongoing, regular functions of the government the
     Case: 1:18-cv-04168 Document #: 27 Filed: 12/26/18 Page 2 of 3 PageID #:171



suspension of which would not imminently threaten the safety of human life or the protection

of property” (id.).

4.      Because of the lapse in appropriations of Federal Government funding with respect to

the EEOC and the requirements of the Antideficiency Act, EEOC lawyers are prohibited from

engaging in litigation activities in the present circumstances. Plaintiff EEOC, therefore, requests

a continuance in this case until appropriations for funding Federal Government operations

affecting the EEOC are restored.

5.      In addition, because EEOC lawyers are prohibited from engaging in any litigation

activities and cannot appear, EEOC requests the application of Local Rule 5.3(b) be waived and

that it not be required to file a notice of presentment of this motion and that the Court consider

this motion without requiring the appearance of EEOC counsel.



                                               Respectfully submitted,

                                               s/ Bradley S. Fiorito
                                               Bradley S. Fiorito
                                               Trial Attorney
                                               Equal Employment Opportunity Commission
                                               500 W. Madison St., Ste. 2000
                                               Chicago, IL 60661
                                               (312) 869-8109




                                                2
    Case: 1:18-cv-04168 Document #: 27 Filed: 12/26/18 Page 3 of 3 PageID #:172



                               CERTIFICATE OF SERVICE

        Bradley S. Fiorito, an attorney, hereby certifies that he caused a copy of the foregoing
motion to be sent, via the Court’s electronic filing system, on December 26, 2018, to all counsel
of record.

                                              s/ Bradley S. Fiorito
                                              Bradley S. Fiorito
                                              Trial Attorney
                                              Equal Employment Opportunity Commission
                                              500 W. Madison St., Ste. 2000
                                              Chicago, IL 60661
                                              (312) 869-8109




                                               3
